DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
	The amendments filed on 12/17/2021 have been entered. 
The 112 rejections and drawing objections filed 06/17/2021 have been overcome. 
Accordingly, claims 1, 4, 7, 10, 11, 15-19, 22, 23, 25, 27, 29-31 remain pending. 


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 4, 10, 11, 15-19, 22, 23, 25, 29-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Counts (US 5,144,962) in view of Takeuchi (US 6,155,268) and Takano (US 2006/0191546). 

Regarding claim 1, Counts discloses (Fig-1-3), An electronic vaporizing device, comprising: a battery assembly having a battery (16); 

the hollow porous component surrounding the wire coil (wire coil surrounded by vapor source and connected to battery (column 3, lines 16-37)), and the cylindrical inner surface of the hollow porous component in contact with the wire coil (“a first heating element 14 in contact with flavor-generating medium 12” (column 4, lines 15-30)); and 
an air path from the wire coil to an outlet (air path shown by arrows from 42 to 28). 
Counts is silent regarding a liquid storage component, the hollow porous component absorbing liquid from the liquid storage component, a first surface of the hollow porous component in direct contact with the liquid in the liquid storage component.
However Takeuchi teaches (Fig-10-11-14-15) a liquid storage component (32);
the hollow porous component (302) absorbing liquid from the liquid storage component (32), a first surface (see Fig-10 having an end of 302 in liquid storage 32, not being end of 302 at heater 425 as shown in figure 15) of the hollow porous component in direct contact with the liquid in the liquid storage component (liquid 
The advantage of a less viscous liquid vapor source system and liquid storage component, is to reduce the lag time of producing vapor from a more viscous vapor medium “the flavor or inhalation target is generated by heating the solid flavor material with a heating element. In a flavor-generating device of this type, a large amount of solid flavor material is wasted where the flavor material is kept continuously heated. Disadvantageously, where the solid flavor generation material is heated when a user wishes to inhale the flavor generated from the flavor material, a large time lag is generated between the actual inhalation of the flavor by the user and the generation of the flavor” (column 1, lines 15-24), “Accordingly, it is an object of the present invention to provide a flavor-generating device which can be driven with a low energy, which effectively prevents a flavor source from being wasted, and which permits generating flavor when a user takes a puff of the flavor, substantially without a time lag” (column 1, lines 59-64) and provide additional vapor source storage (liquid storage 32).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takeuchi, by replacing the oily viscous vapor source liquid and natural fiber material of Counts with the manufactured pore structure in contact with heating element with lower viscosity enabled liquid storage and transport of Takeuchi, to provide a liquid vapor source that reduces lag in producing vapor and provide additional vapor source storage.

The advantage of a first surface of the hollow porous component in direct contact with the liquid in the liquid storage component, is to provide a form fitting cylindrical liquid vapor source in a cylindrical cigarette like body wherein the vaporization and airflow happens centrally to the cylindrical body of the vaporizing apparatus “A liquid absorbent 4 is filled in the space between the outer tube 3 and the inner tube 5 and is soaked with a nicotine solution.” [0034], “the nicotine holder 1 should desirably have a size approximately equal to that of an ordinary cigarette.” [0037]). 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts as already modified by Takeuchi, further with Takano, by modifying the liquid storage of Counts with the coaxial to vaporization liquid storage of Takano which both have a cigarette form, to provide a cylindrical liquid vapor source in a cylindrical body wherein the vaporization and airflow happens centrally to the cylindrical body.
 Counts in view of Takuchi and optionally Takano as modified above teaches a second surface of the hollow porous component comprising a cylindrical inner surface not in direct contact with the liquid in the liquid storage compartment, because a combination of the cylindrical inner surface located heating element of Counts (see figure 3, heating element 14 central to inner surface of 12) with the distal from heating element liquid storage compartment of Takuchi (see figure 15, heating element 425 is 

Regarding claim 4, Counts as modified by Takano discloses the electronic vaporizing device of claim 1, Counts as modified by Takano teaches (Fig-1) regarding with the hollow porous component coaxial with the liquid storage component (vaporization holes 7, being equivalent purpose in providing vaporization as with the hollow porous component of Counts, are at an interior of cylindrical walls 5 which defines an interior portion of the liquid storage component having liquid absorbent 4, See Takano figure 1).

Regarding claim 10, Counts teaches the electronic vaporizing device of claim 1, Counts further discloses with the air path extending through the hollow porous component, from a first end (end of 12 towards air flow opening inlets 42) of the hollow porous component to a second end of the hollow porous component (end of 12 positioned towards air outlet 28).

Regarding claim 11, Counts discloses the electronic vaporizing device of claim 10, Counts further discloses (Fig-8) with the battery assembly further comprising an 

Regarding claim 15, Counts discloses the electronic vaporizing device of claim 11, Counts further discloses wherein the battery is rechargeable and the battery assembly includes a charging plug for recharging the battery (“when a consumer properly positions the power source portion of the smoking article within device 108, power source 16 will begin to charge”, column 12, lines 4-9).


Regarding claim 16, Counts discloses the electronic vaporizing device of claim 7, Counts is silent regarding wherein the liquid storage component is a cylindrical bottle assembly.
However Takeuchi teaches (Fig-1) wherein the liquid storage component is a cylindrical bottle assembly (bottle 32 may be exchangeable -“a small exchangeable liquid container 3:2 containing the liquid flavor source” (column 9, lines 23-34), claim 9 concretely discloses the same -“wherein said liquid container is exchangeably mounted”). 
The advantage of providing a bottle assembly of the liquid storage component, is to have an exchangeable liquid vapor flavor source “a small exchangeable liquid container 3:2 containing the liquid flavor source” (column 9, lines 23-34).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts in view of Takano, further with 

Regarding claim 17, Counts discloses (Fig-3-8) a vaporizing device comprising: 
a battery assembly including a rechargeable battery (16), and an operating indicator (LED 54) electrically connected to an electronic circuit board (Circuit diagram Fig-8); 
an atomizer assembly (wire coil 14 and support components) electrically connected to the battery assembly (circuit diagram Fig-8); 
at least one air inlet (42) for allowing air into the housing; the atomizer assembly including a wire coil (14) and a hollow cylindrical component (12), the wire coil inside of the hollow cylindrical component (wire coil 14 inside 12 (column 5, lines 15-30)), the wire coil in contact with an inner surface of the hollow cylindrical component (contact of hollow cylindrical component 12 and wire coil 14 “the thermal characteristics of flavor-generating medium 12 vary with the size and quantity of the pellets forming the flavor-generating medium. Increased surface area, resulting from smaller pellet size, permits flavor-generating medium 12 to absorb thermal energy at a quicker rate by providing more contact with the heating element and adjacent particles” (column 5, lines 15-30));
the hollow cylindrical component having a central axis parallel to a longitudinal axis of the device (air flow arrows show axis running parallel to 12/14 and generally tubular concentric build of vaporizing device 34); 

the hollow cylindrical component set on a cylindrical frame (12 resting on 20, see figure 3);
an air flow path through the atomization chamber from the at least one air inlet to the outlet (air flow arrows shown through vapor source 12); and with the wire coil electrically connected to the electronic circuit board (circuit diagram Fig-8, axis of coil shown parallel to air flow).
Counts is silent regarding a liquid storage component in a housing having an outlet, with the hollow cylindrical component absorbing liquid from the liquid storage component.
However Takeuchi teaches (Fig-12-14-15) a liquid storage component (32) in a housing (exterior of 32) having an outlet (fluid connection to porous component 302), with the hollow cylindrical component (302) absorbing liquid from the liquid storage component (porous component in contact with liquid storage by “passageway” 372/371 (column 10, lines 50-55) passage way 372/371 in fluid communication with reservoir 32 (column 10, lines 33-37))
The advantage of a liquid vapor source system in fluid communication to the hollow cylindrical component, is to reduce the lag time of producing vapor from semi-solid vapor mediums “the flavor or inhalation target is generated by heating the solid flavor material with a heating element. In a flavor-generating device of this type, a large 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takeuchi, by replacing the semi-solid when cold vapor component material of Counts with the pore structure in contact with heating element and pore structure liquid storage of Takeuchi, to provide a liquid vapor source that reduces lag in producing vapor as well as inherent and obvious benefits of increased vapor source storage provided by the increased liquid vapor source storage.
Counts is silent regarding the cylindrical frame having a through hole additionally in connection to the air flow path going from inlet to outlet. This portion of the claim is being examined as best understood in light of the specifications providing for the through hole as a portion of the frame and porous component together, the through hole not just in or within the frame as may be ambiguously interpreted from the claim. (applicant claims through hole 825) Applicants specifications provide support for the frame along with the hollow porous component together creating a through hole, see 
However a multiplicity of air flow paths to include paths at an outer perimeter of the porous component or central to the porous component would be obvious to try in view of Duplication of Parts because providing additional vapor passages to the vapor producing component would merely correlate with additional vapor produced, see MPEP 2144.05 VI. 
Further Takano teaches (Fig-4) the utilization of a plurality of through holes (20/18/17) for air flow or additional air flow (“a negative pressure is created in the axial passages 18 within the liquid absorbent 4 as well as in the outer axial passages 20 of the absorbent 4, thus promoting vaporization of nicotine from the nicotine solution in the liquid absorbent 4 into the axial passages 18 and 20” [0068], “the nicotine inhalation path is constituted by the intake opening 10, the internal flow passage of the inner tube 5, the internal flow passage of the push-in pin 16, the through hole 17, and the filter 12.” [0057]) at an outer perimeter (cylindrical exterior of 4) of a hollow (18) porous vapor source (4).   
The advantage of providing through holes to include at a perimeter of or central to the porous vaporizing component, is to increase airflow contact with porous component increasing production of vapor “thus promoting vaporization of nicotine from the nicotine solution in the liquid absorbent 4 into the axial passages 18 and 20.” [0068]


Regarding claim 18, Counts discloses the device of claim 17, Counts further discloses and a second surface comprising a cylindrical inner surface (cylindrical inner surface of 12 around wire coil 14) of the hollow cylindrical component not in direct contact with the liquid in the liquid storage compartment (wire coil in direct contact with cylindrical inner surface of 12, see figures 1 and 3, (“a first heating element 14 in contact with flavor-generating medium 12” (column 4, lines 15-30)), and a wire coil (14) electrically connected to the battery (battery powers wire coil (column 3, lines 16-37)).
While the combination of Counts in view of Takuchi teaches the cylindrical inner surface not in direct contact with the liquid in the liquid storage compartment (as disclosed above by the wire coil of Counts occupying the central airflow path of the porous component and the liquid storage of Takuchi distal from the heating component).
Counts as modified by Takeuchi teaches with a first surface (end of equivalent hollow cylindrical component 302 that is in liquid storage 32, see Takeuchi figures 10 and 15) of the hollow cylindrical component in direct contact with liquid in the liquid storage component (while end of 302 at heater 425 is not in liquid storage, see Takeuchi figures 10 and 15).

Regarding claim 19, Counts discloses the device of claim 17, Counts further discloses (Fig-3) with the hollow cylindrical component (12), comprising a porous material (the hollow structure 12 of Counts is at least porous to a degree, having an amount of capillary effect in moving of nicotine (an oily liquid) for vaporizing through the fibrous tobacco structure of 12 (see air flow through center of 12 shown in figure 3), the depletion of nicotine/flavor form the medium of 12 further proves movement of nicotine/flavor through medium 12 -“expended flavor-generating medium” (column 2, lines 35-37). 
Additionally Takeuchi teaches (Fig-15) comprising a porous material (“a heater 425 can be provided on the protruded end of the intercommunicating pore structure 302” (column 10, lines 59-63).
The advantage of a porous component, is to have a liquid vapor source system to reduce the lag time of producing vapor from semi-solid vapor mediums “the flavor or inhalation target is generated by heating the solid flavor material with a heating element. In a flavor-generating device of this type, a large amount of solid flavor material is wasted where the flavor material is kept continuously heated. Disadvantageously, where the solid flavor generation material is heated when a user wishes to inhale the flavor generated from the flavor material, a large time lag is generated between the actual inhalation of the flavor by the user and the generation of the flavor” (column 1, lines 15-24), “Accordingly, it is an object of the present invention to provide a flavor-generating device which can be driven with a low energy, which effectively prevents a flavor source from being wasted, and which permits generating flavor when a user takes a puff of the flavor, substantially without a time lag” (column 1, lines 59-64).


Regarding claim 22, Counts discloses the device of claim 17, Counts as modified by Takuechi in providing the hollow cylindrical component absorbing liquid from the liquid storage component in claim 17, teaches wherein the hollow cylindrical component comprises a fibrous material (transfer of liquids within the system may be carried out by fibrous materials, emphasis added “The intercommunicating pore structure refers to a structure having intercommunicating voids or pores through which the liquid may be elevated from the inlet of the passageway which is in fluid communication with the liquid flavor source contained in the liquid container to the outlet of the passageway by the capillary force. Representative examples of the structure include open-cell foamed structure, and bundled fibers, but should not be limited thereto” (Takeuchi Column 3, lines 36-50)).

Regarding claim 23, Counts discloses the device of claim 17, Counts is silent regarding wherein the liquid storage component is a cylindrical bottle assembly.
However Takeuchi teaches (Fig-1) wherein the liquid storage component is a cylindrical bottle assembly (cylindrical bottle 32 may be exchangeable -“a small exchangeable liquid container 3:2 containing the liquid flavor source” (column 9, lines 
The advantage of providing a bottle assembly of the liquid storage component, is to have an exchangeable liquid vapor flavor source “a small exchangeable liquid container 3:2 containing the liquid flavor source” (column 9, lines 23-34).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts in view of Takano, further with Takeuchi, by adding to the cylindrical shaped liquid storage system of Counts, the exchangeable bottle assembly of Takeuchi, to have an exchangeable liquid vapor flavor source.

Regarding claim 25, Counts discloses (Fig-3-8) a vaporizing device comprising: 
a battery assembly including a rechargeable battery (16), and an operating indicator (LED 54) electrically connected to an electronic circuit board (circuit diagram Fig-8); 
an atomizer assembly (coil 14 and related atomizer components) electrically connected to the battery assembly (Circuit diagram Fig-8); 
at least one air inlet (42) for allowing air into the housing; 
the atomizer assembly including a wire coil (14) in a hollow porous component (12), the wire coil having a length and a diameter, with the length of the wire coil greater than the diameter of the wire coil (coil shown extending length of confines of hollow 12), the hollow porous component having a cylindrical inner surface (interior of hollow porous structure 12 contacting heating element 14) and a central axis (central axis of 
an atomization chamber (relation of coil 14 within hollow vapor source 12) formed within the cylindrical inner surface of the hollow porous component between a front end opening (inlet air side of 12) and a back end opening (outlet air side of 12) of the hollow porous component, to allow air to flow into and out of the atomization chamber; 
the wire coil electrically connected to the electronic circuit board (circuit diagram Fig-8), the wire coil in contact with the hollow porous component (“a first heating element 14 in contact with flavor-generating medium 12” (column 4, lines 15-30)).
Counts is silent regarding the hollow cylindrical component set on a cylindrical frame having through hole;
an air flow path from the at least one air inlet through the through hole and the atomization chamber to the outlet.
However a multiplicity of air flow paths to include paths at an outer perimeter of the porous component or elsewhere would be obvious to try in view of Duplication of 
Further Takano (US 2006/0191546) teaches (Fig-4) providing one ore more of run through holes (17/18/20) for additional air flow (“a negative pressure is created in the axial passages 18 within the liquid absorbent 4 as well as in the outer axial passages 20 of the absorbent 4, thus promoting vaporization of nicotine from the nicotine solution in the liquid absorbent 4 into the axial passages 18 and 20” [0068], “the nicotine inhalation path is constituted by the intake opening 10, the internal flow passage of the inner tube 5, the internal flow passage of the push-in pin 16, the through hole 17, and the filter 12.” [0057]) at an outer perimeter (cylindrical exterior of 4) of a hollow (18) porous vapor source (4).   
The advantage of providing additional run through holes to include at a perimeter of the porous vaporizing component, is to increase airflow contact with porous component increasing production of vapor “thus promoting vaporization of nicotine from the nicotine solution in the liquid absorbent 4 into the axial passages 18 and 20.” [0068]
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takano, by adding to the hollow porous component with central heating of Counts, the additional run through holes to include run through holes formed in part by the frame carrying the porous component, to increase airflow contact with porous component increasing production of vapor.
Counts is silent regarding the hollow porous component having a first surface in direct contact with a liquid in the bottle assembly, the hollow cylindrical component absorbing the liquid from the cylindrical bottle assembly.

The advantage of a less viscous liquid vapor source in a bottle assembly contacting the porous component, is to reduce the lag time of producing vapor from a more viscous vapor medium “the flavor or inhalation target is generated by heating the solid flavor material with a heating element. In a flavor-generating device of this type, a large amount of solid flavor material is wasted where the flavor material is kept continuously heated. Disadvantageously, where the solid flavor generation material is heated when a user wishes to inhale the flavor generated from the flavor material, a large time lag is generated between the actual inhalation of the flavor by the user and the generation of the flavor” (column 1, lines 15-24), “Accordingly, it is an object of the present invention to provide a flavor-generating device which can be driven with a low energy, which effectively prevents a flavor source from being wasted, and which permits generating flavor when a user takes a puff of the flavor, substantially without a time lag” (column 1, lines 59-64) and provide additional vapor source storage (liquid storage 32).
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takeuchi, by modifying the hollow porous component having the oily viscous vapor source liquid and natural fiber material of Counts with the manufactured pore structure in contact with heating element with lower viscosity enabled liquid storage and transport of Takeuchi, to provide a liquid 

Regarding claim 29, Counts discloses the device of claim 17, Counts further discloses further including a charging plug electrically connected to the battery (“when a consumer properly positions the power source portion of the smoking article within device 108, power source 16 will begin to charge”, column 12, lines 4-9).

Regarding claim 30, Counts discloses the device of claim 25, Counts further discloses further including a charging plug electrically connected to the battery (“when a consumer properly positions the power source portion of the smoking article within device 108, power source 16 will begin to charge”, column 12, lines 4-9).

Regarding claim 31, Counts discloses the device of claim 1, Counts is silent regarding wherein liquid moves from the liquid storage component via capillary impregnation of the hollow porous component.
However Takeuchi teaches liquid vapor source movement by capillary force (column 3, lines 36-50).
The advantage of liquid vapor source movement by capillary force is to provide a liquid vapor source over a semi-solid vapor source to reduce lag time of vaporization “the flavor or inhalation target is generated by heating the solid flavor material with a heating element. In a flavor-generating device of this type, a large amount of solid flavor material is wasted where the flavor material is kept continuously heated. 
Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takeuchi, by replacing the semi-solid when cold vapor component material of Counts with the capillary liquid delivery for liquid vapor source of Takeuchi, to provide a liquid vapor source to reduce lag in producing vapor over a semi-solid vapor source.

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. 

Applicant firstly argues (page 2): 
“Turning to section 103 rejections of Claims 1, 4, 5, 7, 9-11, 13-16, 31 and over Counts (US 5,144,962) in view of Takeuchi (US 6,155,268) and Newton (US 2013/0228191), the Application claims priority to PCT/CN2007/001575 filed May 
Examiner Agrees, Newton has been removed from the prior arts.

Applicant secondly argues (page 2-3):
“However, as Applicant's arguments filed 8/06/2020 are not conceded as stated at page 9 of the Office Action, the final rejections over Counts and Takeuchi in the 4/1/2020 Office Action are presumably maintained, and the rejections over Counts and Takeuchi in the June 17, 2021 Office Action are presumably still applied--but without Newton. 
 Responsive to the rejections of claim 1 at pages 6-10 of the June 17, 2021 Office Action over Counts and Takeuchi, amended claim 1 a first surface of the hollow porous component in direct contact with the liquid in the liquid storage component and a cylindrical inner surface of the hollow porous component not in direct contact with the liquid in the liquid storage compartment. The combination of Counts and Takeuchi does not suggest this limitation. Neither of Counts or Takeuchi discloses a hollow porous component. Counts makes no mention of a porous component, and the pore structure in Takeuchi is not hollow.”. 
However Examiner respectfully disagrees because as disclosed in the response to arguments filed 6/17/2021, the rod of Counts may be hollow see 3:20-26 and 3:53-55 disclosing  “flavor-generating medium 12 may be formed in a packed bed or as an extruded rod disposed around heating element 14”, “Flavor-generating medium 12 typically is placed around heating element 14. Alternatively, the heating element may expended flavor-generating medium and filter materials, and to access power source 16.” (column 2, lines 35-37).
The capillary vapor producing liquid transportation system of Takeuchi provides a wicking component 302 (“a liquid passageway 372 is constituted by the intercommunicating pore structure 302 filled in an enclosure 301” (column 10, lines 50-63)) in order to deliver a vapor producing liquid towards an atomization destination (“a heater 425 can be provided on the protruded end of the intercommunicating pore structure 302” (column 10, lines 50-63)). 
In response to applicant's argument that the combination of Counts in view of Takeuchi would not provide for modifying the hollow porous component 12 of Counts to have an exterior portion in contact with a liquid while the interior surface of 12 does not, the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
Because Takeuchi teaches a transportation of liquid from a distal location 32 through a porous medium 302 to a heating component 425, while Counts teaches a 
	Therefore it would have been obvious to someone with ordinary skill in the art at the time the invention was filed, to modify Counts with Takeuchi, by modifying the solid material of the hollow nicotine filled porous component of Counts, with the further porous material with additional contacting liquid vapor source of Takeuchi, to provide a faster flowing liquid vapor source to reduce lag in producing vapor and further provide additional liquid storage.
	Additionally see new rejection combination of Counts in view of Takano wherein the liquid storage of Takano is concentric to central airflow of vaporizing device having central heating element of Counts.

Applicant Thirdly argues (page 3):
“Claim 17 includes the hollow cylindrical component set on a cylindrical frame having a through hole, and an air flow path through the through hole and the atomization chamber from the at least one air inlet to the outlet. None of Counts, Takeuchi or Takano suggest this limitation. Takano discloses through holes 20 as noted at page 26 of the Office Action, but the through holes 20 are not in a frame, as claimed.”

	Therefore the rejection is maintained. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Janardhan (US 10,010,109) teaches (Fig-1-2) a cylindrical housing 110 of an electronic smoking article having a cylindrical liquid reservoir (142) around the porous medium and heater (170) with a contact to the porous medium at an outer portion (174) in contact with liquid of the cylindrical liquid reservoir, having air run through on either side. 
Prior art Tong (US 2020/0205474), teaches an end mounted liquid supply (34) around vapor passage 32, with fluid communication to vaporizer at an outer perimeter via capillary action of 113 for use in a cigarette shaped smoking article. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER H KIRKWOOD whose telephone number is (469)295-9113.  The examiner can normally be reached on 11:00 am - 8:00 pm Eastern.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abraham Ibrahime can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Spencer H. Kirkwood/
Examiner, Art Unit 3761   

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761